DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments filed 7/19/2021
The Amendments alleviate or render moot (via cancellation) the previous informalities and issues under 112a/b. Therefore, the corresponding objections, 112a rejections, and 112b rejections are withdrawn. However, new minor informalities are realized as articulated below. 
The amendments overcome or render moot (via cancellation) the previous prior art rejections. However, as necessitated by the amendment (in particular brand new claims), new prior art rejections are realized, as articulated below.

Claim Objections
Claim 25 is objected to because of the following informalities: 
Claim 25, the fourth to last line, contains a premature period. This is understood to be a typographical error and the punctuation should instead be a semicolon. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 are dependent on cancelled claim 2. This is seen as erroneous, and these claims should instead be dependent on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 3424037) in view of Stoll et al (US 4524803) and Hanby (US 6390134).


    PNG
    media_image1.png
    685
    690
    media_image1.png
    Greyscale

Regarding claim 25, Searles (FIG 2a with annotated FIG 2x above) discloses “A system for preserving fluid pressure in a compensator circuit of an automatic transmission (title, FIG 2a), comprising: 
a compensator valve (204-224), comprising: 
a cylindrical body (204) with opposing ends (see FIG 2x), each opposing end having a coaxial member (end tips at top and bottom, see FIG 2x) extending away from the cylindrical body, each coaxial member having a smaller diameter than the cylindrical body (see FIG 2x, “ends” are smaller in diameter than 204); 
a cylindrical cavity (bottom cavity, where 224 resides) extending along a partial length of the cylindrical body and open along a face of one of the coaxial members (see FIG 2x); 
a first set of coaxial lands (210, 212)…; and 

wherein a spool surface (at 204) is defined between the first set of coaxial lands and the second set of coaxial lands (see FIG), and a spool diameter (diameter of 204) is defined by the compensator valve along the spool surface; and 
a restrictor (unnumbered choke below number 246 and above “THROTTLE” in FIG 2a) … 
wherein the compensator valve and the restrictor … are installable along the compensator circuit (see FIG 2a) to restrict fluid flow through the compensator circuit below an OEM flow rate (understood to be capable of this, as the valve and restrictor can lower a flow rate).”
Searles is silent regarding “[a first set of coaxial lands] forming a plurality of concentric rings” and “[a second set of coaxial lands] forming a plurality of concentric rings”.
However, Stoll (FIG 1) teaches in is known in the art of spool slide valves (structurally analogous to Searles) to employ embedded concentric sealing rings (70, 72, along with several unnumbered sealing rings) in the lands (66, 68) to seal at the lands. 
Therefore it would have been obvious, at the time of filing, to modify the lands of Searles with“[a first set of coaxial lands] forming a plurality of concentric rings” and “[a second set of coaxial lands] forming a plurality of concentric rings”, as taught by Stoll, to provide a dynamic resilient seal at the lands, which is seen as desirable in Searles.
Searles is further silent regarding “[a restrictor] plug, comprising: 
a cylindrical body having opposing ends, each opposing end having an opening, each opening defining opposing ends of a channel longitudinally extending within the cylindrical body; 
wherein each opening has a different diameter, and wherein the outer surface of the cylindrical body has at least two different diameters; [wherein the compensator valve and the restrictor] plug [are installable along the compensator circuit]…”.
However, Hanby (FIGs 3-5) teaches a flow restrictor (analogous to choke of Searles) insert having a cylindrical body (20, 30) having left and right ends, each end having an opening (70 [see FIG 3], 80 [see FIG 4]) having different diameters (compare diameters at 70 and 80 in FIG 4) and forming a channel (see FIG 4), and wherein the exterior of the cylindrical body has two different diameters (at 20 and at 30).
Therefore it would have been obvious, at the time of filing, to modify the restrictor of Searles to be the restrictor plug of Hanby such that the apparatus includes “[a restrictor] plug, comprising: 
a cylindrical body having opposing ends, each opposing end having an opening, each opening defining opposing ends of a channel longitudinally extending within the cylindrical body; 
wherein each opening has a different diameter, and wherein the outer surface of the cylindrical body has at least two different diameters; [wherein the compensator valve and the restrictor] plug [are installable along the compensator circuit]…”, as taught by Hanby, to provide an improved restrictor with added means of assembly/disassembly (via 40, 30).

Regarding claim 28 and 29, the combination is further silent regarding “wherein the spool diameter is between 14.1986 - 14.7828 mm” and “wherein the spool diameter is between 14.5542 - 14.5796 mm”.
It would have been obvious at the time of filing to design the system of Searles/Stoll/Hanby with any preferred set of dimensions, in this case such that “wherein the spool diameter is between 14.1986 - 14.7828 mm” and “wherein the spool diameter is between 14.5542 - 14.5796 mm”, as the general structure is substantially disclosed by Searles/Stoll/Hanby (as set forth in claim 25), and forming the apparatus to have a preferred dimensions to achieve the same expected result would be within routine .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles/Stoll/Hanby in view of Chryssochoos (US 20070004549).

Regarding claim 26, the combination established in claim 25 further teaches “… the restrictor plug is installable in a channel (at 62) of a lower valve body (12) of the automatic transmission (abstract).”
The combination is further silent regarding “wherein the compensator valve replaces an OEM valve”.
However, Chryssochoos (paragraph 1) teaches it is known in the art of automotive transmissions (analogous to Searles) to “replace existing mass-produced parts in an effort to enhance particular characteristics including, inter alia, comfort, mileage, performance, reliability, style, and the like”.
Therefore it would have been obvious, at the time of filing, to modify the assembly process of Searles/Stoll/Hanby with “wherein the compensator valve replaces an OEM valve”, as taught by Chryssochoos, as the final assembly is disclosed by Moorman, and assembling Searles by replacing the previous valve with the preferred final valve would be within ordinary skill in the art. A benefit for doing so would be to save parts (only some new parts) and allow the user to personalize aspects of the system, as taught by Chryssochoos.

Regarding claim 27, the combination is further silent regarding “wherein the fluid flow through the compensator circuit is restricted to below 0.0001577255 cubic meters per second (m3/s).”
.

Allowable Subject Matter
Claims 1, 8-9, and 20-24 are allowed.
Claims 3 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the art substantially discloses the claim.
No prior art renders obvious the deficiencies of Moorman et al (US 20030111314) or Searles. Specifically, while replacing old parts for improved parts is obvious in concept (see claim 26 rejection), it would require impermissible hindsight reasoning to apply the combination of art of record such that they would read on each and every limitation of the method.
Claims 3, 5, 8-9, and 20-24 are also allowable over art by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                            /JESSICA CAHILL/Primary Examiner, Art Unit 3753